


Exhibit 10.47


[LETTERHEAD OF COCA-COLA INTERNATIONAL]
 
Ahmet C. Bozer


Executive Vice President
The Coca-Cola Company


President
Coca-Cola International
Coca-Cola International
One Coca-Cola Plaza
Atlanta, Georgia 30313
USA


T +1.404.676.3334
F +1.404.598.6166



December 16, 2013


Atul Singh
India


Dear Atul,


We are delighted to confirm your promotion to President, Asia Group, job grade
20, with an effective date of January 1, 2014. You will continue to report to
me. The information contained in this letter provides details of your promotion.


•
You will continue to be employed by Coca-Cola India, Inc.



•
Your annual base salary for your new position will be $475,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. Your target annual incentive will be 85% of gross annual salary.
The actual amount of an incentive award may vary and is based on individual
performance and the financial performance of the Company. The plan may be
modified from time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive equity awards within
guidelines for the job grade assigned to your position and based upon your
personal performance, Company performance, and leadership potential to add value
to the Company in the future. Currently, the award is delivered 60% stock
options and 40% Performance Share Units. As a discretionary program, the award
timing, frequency, size and distribution between stock options and PSUs are
variable.



•
You will be expected to continue to acquire and maintain share ownership at a
level equal to 4 times your base salary. Because this represents an increase
from your prior target level, you will have an additional 2 years, or until
December 31, 2015, to meet your requirement. You will be asked to provide
information in December each year on your progress toward your ownership goal,
and that information will be reviewed with the Compensation Committee of the
Board of Directors the following February.



•
You will continue to be eligible for the Company’s Financial Planning and
Counseling program which provides reimbursement of certain financial planning
and counseling services, up to $10,000 annually, subject to taxes and
withholding.



•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.


1

--------------------------------------------------------------------------------






Mr. Atul Singh
December 16, 2013
Page 2






•
As a mobile assignee, you will participate in the ISA Program and be provided
the standard benefits of that program. The duration and type of assignment are
contingent upon the business needs of the Company provided suitable performance
standards are maintained. The Code of Business Conduct, Confidentiality
Agreements, or any other document related to knowledge you acquire of Company
business or conducting business remain in effect during international
assignments.



•
If you have not done so already, you are required to enter into the Agreement on
Confidentiality, Non-Competition, and Non-Solicitation, effective immediately
(enclosed).



•
This letter is provided as information and does not constitute an employment
contract.



I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey toward the 2020 Vision.


Sincerely,


/s/ Ahmet Bozer


Ahmet Bozer


c:     Ceree Eberly
Stevens Sainte-Rose
Executive Compensation
Global Mobility
GBS Executive Services


Enclosures:     Agreement on Confidentiality, Non-Competition, and
Non-Solicitation    





2

--------------------------------------------------------------------------------




Mr. Atul Singh
December 16, 2013
Page 3








    
I, Atul Singh, accept this offer:




Signature     __/s/ Atul Singh______________________




Date:         _January 11, 2014______________________









3

--------------------------------------------------------------------------------




AGREEMENT ON CONFIDENTIALITY,
NON-COMPETITION, AND NON-SOLICITATION


In consideration of my employment, or my continued employment, by
Coca-Cola India, Inc., I agree as follows:


1.    Definitions. For the purposes of this Agreement, the following definitions
apply:


(a)    “Confidential Information” means any data or information, other than
Trade Secrets, that is valuable to Coca-Cola India, Inc., and/or its affiliates
(collectively “the Company”) and not generally known to competitors of the
Company or other outsiders, regardless of whether the information is in print,
written, or electronic form, retained in my memory, or has been compiled or
created by me, including, but not limited to, technical, financial, personnel,
staffing, payroll, computer systems, marketing, advertising, merchandising,
product, vendor, or customer data, or other information similar to the
foregoing;


(b)    “Trade Secret” means all information, without regard to form, including,
but not limited to, technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, distribution lists or a list of
actual or potential customers, advertisers or suppliers which is not commonly
known by or available to the public and which information: (i) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a "trade secret(s)" under the common law or statutory law of the
State of Delaware.


(c)    “Customer” means anyone who is or was a customer of the Company during my
employment, or is a prospective customer of the Company to whom the Company has
made a presentation (or similar offering of services) within the one-year period
immediately preceding the termination of my employment or, if my employment has
not terminated, the one-year period immediately preceding any alleged violation
of this Agreement.


2.    Acknowledgement. My employment is of a special, unique, extraordinary, and
intellectual character, and is performed on behalf of the Company throughout the
world. So long as I shall remain in the employ of the Company, I shall devote my
whole time and ability to the service of the Company in such capacity as I shall
from time to time be directed, and I shall perform my duties faithfully and
diligently.


I acknowledge that my employment necessarily requires the disclosure of the
Company’s Confidential Information and Trade Secrets to me. In addition, in the
course of my employment, I will develop a personal acquaintanceship and
relationship with certain of

1

--------------------------------------------------------------------------------




the Company’s Customers, and a knowledge of those Customers’ affairs and
requirements, which may constitute a significant contact between the Company and
such Customers. Finally, the Customers with whom I will have business dealings
on behalf of the Company are located throughout the world.


I further acknowledge that the provisions in this Agreement, including, but not
limited to, the restrictive covenants and choice-of-law provision, are fair and
reasonable, that enforcement of the provisions of this Agreement will not cause
me undue hardship, and that the provisions of this Agreement are necessary and
commensurate with the need to protect the Company’s legitimate business
interests from irreparable harm, including, but not limited to, its established
goodwill and proprietary information. In the event that I breach, I threaten in
any way to breach, or it is inevitable that I will breach any of the provisions
of this Agreement, damages shall be an inadequate remedy and the Company shall
be entitled, without bond, to injunctive or other equitable relief. The
Company’s rights in this respect are in addition to all rights otherwise
available at law or in equity.


3.    Non-Competition and Non-Solicitation. I agree that while I am in the
Company’s employ and for two years after the later of (i) the termination of
such employment for any reason whatsoever, or (ii) the termination of any and
all payment obligations owing by the Company to me, I shall not, directly or
indirectly, except on behalf of or with the prior written consent of the
Company:
    
(a)    enter into or maintain an employment, contractual, or other relationship
to render any services of substantially the same as those I performed for the
Company during the last two years of my employment by the Company with (i) any
person or entity in competition with the Company, or (ii) any Customer of the
Company with whom I had business dealings during the last two years of my
employment with the Company;


(b)    solicit or encourage, or attempt to solicit or encourage, any Customer to
do business of the type performed by the Company or to persuade any Customer to
do business with any person or entity in competition with the Company or to
reduce the amount of business which any such Customer has customarily done or
contemplates doing with the Company, whether or not the relationship between the
Company and such Customer was originally established in whole or in part through
my efforts; provided, however, that the Customer solicited is one with which I
had business dealings on the Company’s behalf during the last two years of my
employment with the Company; or


(c)    solicit or encourage, or attempt to solicit or encourage, any person who
is or at any time during the one-year period immediately preceding the
termination of my employment with the Company was an employee of the Company
with whom I had business dealings during the last two years of my employment
with the Company to terminate his or her employment with the Company or to
accept employment with any other person or entity.
    



2

--------------------------------------------------------------------------------




4.    Confidential Information and Trade Secrets.


(a)    During my employment, I will acquire and have access to the Company’s
Confidential Information. I agree that while I am in the Company’s employ and
for two years after the later of (i) the termination of such employment with the
Company for any reason whatsoever, or (ii) the termination of any and all
payment obligations owing by the Company to me, I shall hold in confidence all
Confidential Information of the Company and will not disclose, publish, or make
use of such Confidential Information, directly or indirectly, unless compelled
by law and then only after providing written notice to the Company. If I have
any questions regarding what data or information would be considered by the
Company to be Confidential Information, I agree to contact the appropriate
person(s) at the Company for written clarification; and


(b)    During my employment, I will also acquire and have access to the
Company’s Trade Secrets. I acknowledge that the Company has made and will
continue to make reasonable efforts under the circumstances to maintain the
secrecy of its Trade Secrets. I agree to hold in confidence all Trade Secrets of
the Company that come into my knowledge during my employment and shall not
directly or indirectly disclose, publish, or make use of at any time such Trade
Secrets for so long as the information remains a Trade Secret. If I have any
questions regarding what data or information constitutes a Trade Secret, I agree
to contact the appropriate person(s) at the Company for written clarification.


(c)    Nothing in this Paragraph 4 shall be interpreted to diminish the
protections afforded Trade Secrets and/or Confidential Information under
applicable law.


5.    Company Property. Upon leaving the employ of the Company, I shall not take
with me any written, printed, or electronically stored Trade Secrets,
Confidential Information, or any other property of the Company obtained by me as
a result of my employment, or any reproductions thereof. All such Company
property and all copies thereof shall be surrendered by me to the Company on my
termination or at any time upon request of the Company.


6.    Inventions, Discoveries, and Authorship. I shall disclose to the Company
and I agree to and do hereby assign to the Company, without charge, all my
rights, title, and interest in and to any and all inventions and discoveries
that I may make, solely or jointly with others, while in the employ of the
Company, that relate to or are useful or may be useful in connection with
business of the character carried on or contemplated by the Company, and all my
rights, title, and interest in and to any and all domestic and foreign
applications for patents as well as any divisions or continuations thereof
covering such inventions and discoveries and any and all patents granted for
such inventions and discoveries and any and all reissues, extensions, and
revivals of such patents; and upon request of the Company, whether during or
subsequent to my employment, I shall do any and all acts and execute and deliver
such instruments as may be deemed by the Company necessary or proper to vest all
my rights, title, and interest in and to said inventions, discoveries,
applications, and patents in the Company and to secure

3

--------------------------------------------------------------------------------




or maintain such applications, patents, reissues, extensions, and/or revivals
thereof. All necessary and proper expenses in connection with the foregoing
shall be borne by the Company, and if services in connection therewith are
performed at the Company’s request after termination of my employment, the
Company will pay reasonable compensation for such services. Any inventions and
discoveries relating to the Company’s business made by me within one year after
termination of my employment with the Company shall be deemed to be within this
provision, unless I can prove that the same were conceived and made following
said termination and such conception or invention is not based upon or related
to any Trade Secrets, as defined herein, received pursuant to my employment the
Company.


Attached is a list of patent applications and unpatented inventions made prior
to my employment with the Company, which I agree is a complete list and which I
desire to remove from the operation of this Agreement.
    
I also hereby assign to the Company, without charge, all my rights, title, and
interest in and to all original works of authorship filed in any tangible form,
prepared by me, solely or jointly with others, within the scope of my employment
with the Company. In addition, the Company and I hereby agree that any such
original work of authorship that qualifies as a “work made for hire” under the
U.S. copyright laws shall be a “work made for hire” and shall be owned by the
Company.


7.    Governing Law. This Agreement shall be construed, interpreted, and applied
in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of law or giving effect to the choice-of-law provisions
thereof or any other jurisdiction.


8.    Mandatory Forum Selection.


(a)    Subject to and as limited by Paragraph 8(b) below, any legal action
related to or arising out of this Agreement shall be brought exclusively in the
federal or state courts located in the State of Delaware. The Company and I both
irrevocably consent to such exclusive jurisdiction and irrevocably waive, to the
fullest extent permitted by applicable law, any objection either may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.
Finally, I waive formal service of process and agree to accept service of
process worldwide;


(b)    The Company and I agree that any dispute arising out of, in connection
with, or relating to this Agreement, including with respect to my employment by
the Company or the termination of such employment and any dispute as to the
validity, interpretation, construction, application or enforcement of any
provision of this Agreement, shall be resolved by binding individual (not class,
collective, or consolidated) arbitration under the Employment Arbitration Rules
and Mediation Procedures of the American Arbitration Association; provided,
however, that dispositive motions shall be allowed, discovery shall be conducted
in accordance with the Federal Rules of Civil Procedure, and the arbitrator
shall decide how to apportion costs associated with the arbitration. The Company
and I further agree that the

4

--------------------------------------------------------------------------------




arbitrator(s) shall construe, interpret, and apply this Agreement in accordance
with the laws of the State of Delaware, without regard to principles of
conflicts of law and without giving effect to the choice-of-law provisions
thereof or any other jurisdiction;


(c)    The Company and I agree that the arbitration required by this Paragraph 8
shall occur in Wilmington, Delaware; provided, however, that I can elect to have
the arbitration occur in Georgia so long as I agree not to challenge or
otherwise contest in any forum, whether arbitration or judicial, the application
of the laws of the State of Delaware to the resolution of any dispute governed
by this Paragraph 8;


(d)    The Company and I agree that any arbitration conducted under this
Paragraph 8 shall be conducted confidentially; and


(e)    The Company and I agree that nothing in this Paragraph 8 shall prevent
either the Company or me from seeking interim equitable relief in the federal or
state courts of the State of Delaware to aid and give effect to the arbitration
required by this Paragraph 8.


9.    Severability. In the event that any provision of this Agreement is found
to be invalid or unenforceable by a court of law or other appropriate authority,
the invalidity or unenforceability of such provision shall not affect the other
provisions of this Agreement, which shall remain in full force and effect, and
that court or other appropriate authority shall modify the provisions found to
be unenforceable or invalid so as to make them enforceable, taking into account
the purposes of this Agreement and the nationwide and international scope of the
Company’s business.


10.    Waiver. No waiver of any provision of this Agreement shall be effective
unless pursuant to a writing signed by me and the Company, and such waiver shall
be effective only in the specific instance and for the specific purpose stated
in the writing.


11.    Tolling. Provided that I have not been enjoined from breaching any of the
terms of this Agreement, the time periods set forth in Paragraphs 3 and 4 above
shall be tolled upon the filing of a lawsuit or arbitration challenging the
enforceability of this Agreement until the aforementioned dispute is resolved
and all periods for appeal have expired. In no event, however, shall the time
periods in Paragraphs 3 and 4 be tolled for more than one year.


12.    Outstanding Obligations. I represent and warrant that my acceptance and
commencement of employment with the Company does not breach any contractual,
fiduciary, or other obligation I owe to any third party, including any former
employer.


13.    Assignment. This Agreement shall inure to the benefit of the Company,
allied companies, successors and assigns, or nominees of the Company, and I
specifically agree to execute any and all documents considered convenient or
necessary to assign transfer, sustain and maintain inventions, discoveries,
copyrightable material, applications, and patents, both in this and foreign
countries, to and on behalf of the Company.

5

--------------------------------------------------------------------------------






I HAVE READ THIS AGREEMENT IN ITS ENTIRETY AND, INTENDING TO BE LEGALLY BOUND, I
HEREBY VOLUNTARILY ACCEPT AND AGREE TO ITS TERMS.






/s/ Atul Singh_____________                
Employee Signature


Atul Singh_______________                    
Print Name


January 13, 2014                
Date





6